 
Exhibit 10.1
 
[lake_ex101000.jpg]
 
LOAN AGREEMENT
 

This Agreement dated as of June 25, 2020, is between Bank of America, N.A. (the
"Bank") and Lakeland Industries, Inc., a Delaware corporation (the "Borrower").
 
1.
DEFINITIONS
 
In addition to the terms which are defined elsewhere in this Agreement, the
following terms have the meanings indicated for the purposes of this Agreement:
 
1.1            
"Acceptable Inventory" means inventory which satisfies the following
requirements:
 
(a) 
The inventory is owned by the Borrower free of any title defects or any liens or
interests of others except the security interest in favor of the Bank. This does
not prohibit any statutory liens which may exist in favor of the growers of
agricultural products which are purchased by the Borrower.
 
(b) 
The inventory is located at locations which the Borrower has disclosed to the
Bank and which are acceptable to the Bank. If the inventory is covered by a
negotiable document of title (such as a warehouse receipt) that document must be
delivered to the Bank. Inventory which is in transit is not acceptable.
 
 (c) 
The inventory is held for sale or use in the ordinary course of the Borrower's
business and is of good and merchantable quality. Display items,
work-in-process, samples, and packing and shipping materials are not acceptable.
Inventory which is obsolete, unsalable, damaged, defective, used, discontinued
or slow-moving, or which has been returned by the buyer, is not acceptable.
 
 (d) 
The inventory is covered by insurance as required in the "Covenants" section of
this Agreement.
 
(e) 
The inventory has not been manufactured to the specifications of a particular
account debtor.
 
(f) 
The inventory is not subject to any licensing agreements which would prohibit or
restrict in any way the ability of the Bank to sell the inventory to third
parties.
 
(g) 
The inventory has been produced in compliance with the requirements of the U.S.
Fair Labor Standards Act (29 U.S.C. §§201 et seq.).
 
(h) 
The inventory is not placed on consignment.
 
For the sake of clarity, raw materials that satisfy the requirements set forth
above are included in the definition of “Acceptable Inventory”.
 
1.2            
"Acceptable Receivable" means an account receivable which satisfies the
following requirements:
 
 (a) 
The account has resulted from the sale of goods by the Borrower in the ordinary
course of the Borrower's business and without any further obligation on the part
of the Borrower to service, repair, or maintain any such goods sold other than
pursuant to any applicable warranty.
 

 

 
 


(b) 
There are no conditions which must be satisfied before the Borrower is entitled
to receive payment of the account. Accounts arising from COD sales, consignments
or guaranteed sales are not acceptable.
 
(c) 
The debtor upon the account does not claim any defense to payment of the
account, whether well founded or otherwise.
 
(d) 
The account is not the obligation of an account debtor who has asserted or may
assert any counterclaims or offsets against the Borrower (including offsets for
any "contra accounts" owed by the Borrower to the account debtor for goods
purchased by the Borrower or for services performed for the Borrower).
 
 (e) 
The account represents a genuine obligation of the debtor for goods sold to and
accepted by the debtor. To the extent any credit balances exist in favor of the
debtor, such credit balances shall be deducted from the account balance.
 
(f) 
The account balance does not include the amount of any finance or service
charges payable by the account debtor. To the extent any finance charges or
service charges are included, such amounts shall be deducted from the account
balance.
 
(g) 
The Borrower has sent an invoice to the debtor in the amount of the account.
 
(h) 
The Borrower is not prohibited by the laws of the state where the account debtor
is located from bringing an action in the courts of that state to enforce the
debtor's obligation to pay the account. The Borrower has taken all appropriate
actions to ensure access to the courts of the state where the account debtor is
located, including, where necessary, the filing of a Notice of Business
Activities Report or other similar filing with the applicable state agency or
the qualification by the Borrower as a foreign corporation authorized to
transact business in such state.
 
(i) 
The account is owned by the Borrower free of any title defects or any liens or
interests of others except the security interest in favor of the Bank.
 
(j)            
The debtor upon the account is not any of the following:
 
(i) 
An employee, affiliate, parent or subsidiary of the Borrower, or an entity which
has common officers or directors with the Borrower.
 
(ii) 
The U.S. government or any agency or department of the U.S. government unless
the Bank agrees in writing to accept the obligation, the Borrower complies with
the procedures in the Federal Assignment of Claims Act of 1940 (41 U.S.C. §6305)
with respect to the obligation, and the underlying contract expressly provides
that neither the U.S. government nor any agency or department thereof shall have
the right of set-off against the Borrower.
 
(iii)            
Intentionally Deleted.
 
 (iv) 
Any person or entity located in a foreign country unless (A) the account is
supported by an irrevocable letter of credit issued by a bank acceptable to the
Bank, and, if requested by the Bank, the original of such letter of credit
and/or any usance drafts drawn under such letter of credit and accepted by the
issuing or confirming bank have been delivered to the Bank, or (B) the account
is covered by foreign credit insurance acceptable to the Bank and the account is
otherwise an Acceptable Receivable.
 

 
1

 
 

 (k) 
The account is not in default. An account will be considered in default if any
of the following occur:
 
(i) 
the account is not paid within 90 days from its invoice date;
 
(ii) 
the debtor obligated upon the account suspends business, makes a general
assignment for the benefit of creditors, or fails to pay its debts generally as
they come due; or
 
(iii) 
any petition is filed by or against the debtor obligated upon the account under
any bankruptcy law or any other law or laws for the relief of debtors.
 
(l) 
The account is not the obligation of a debtor who is in default (as defined
above) on 50% or more of the accounts upon which such debtor is obligated.
 
(m) 
The account does not arise from the sale of goods which remain in the Borrower's
possession or under the Borrower's control.
 
(n) 
The account is not evidenced by a promissory note or chattel paper, nor is the
account debtor obligated to the Borrower under any other obligation which is
evidenced by a promissory note.
 
In addition to the foregoing limitations, the dollar amount of accounts included
as Acceptable Receivables which are the obligations of a single debtor shall not
exceed the concentration limit established for that debtor. To the extent the
total of such accounts exceeds a debtor's concentration limit, the amount of any
such excess shall be excluded. The concentration limit for each debtor shall be
equal to 25% of the total amount of the Borrower's total accounts receivable at
that time.
 
1.3            
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
 
1.4            
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
 
1.5            
"Borrowing Base" means the sum of:
 
(a) 
80% of the balance due on Acceptable Receivables; and
 
(b) 
50% of the value of Acceptable Inventory.
 
In determining the value of Acceptable Inventory to be included in the Borrowing
Base, the Bank will use the lowest of (i) the Borrower's cost, (ii) the
Borrower's estimated market value, or (iii) the Bank's independent determination
of the resale value of such inventory in such quantities and on such terms as
the Bank deems appropriate, provided that such valuation under this clause (iii)
shall in no event be less than 75% of the Borrower’s cost.
 
 After calculating the Borrowing Base as provided above, the Bank may deduct
such reserves as the Bank may establish from time to time in good faith for the
amount of estimated maximum exposure, as reasonably determined by the Bank from
time to time, under any interest rate contracts which the Borrower enters into
with the Bank (including interest rate swaps, caps, floors, options thereon,
combinations thereof, or similar contracts).
 
 1.6            
"Borrowing Base Certificate" means a report in the format shown as Exhibit A-1,
calculated by the Borrower and setting forth the Borrowing Base on which the
requested extension of credit is to be based.
 
1.7            
Reserved.
 

 
2

 
 

 1.8            
"Credit Limit" means the amount of Twelve Million Five Hundred Thousand Dollars
($12,500,000).
 
1.9            
Reserved.
 
1.10            
Reserved.
 
1.11            
Reserved.
 
1.12            
Reserved.
 
1.13            
“Guarantor” means any person or entity, if any, providing a guaranty with
respect to the obligations hereunder.
 
1.14            
“Land” means the land described in Non-encumbrance Agreement.
 
1.15            
“Non-encumbrance Agreement” means each non-encumbrance agreement of even date
herewith given by the Borrower or other applicable Obligor to the Bank, as the
same may from time to time be extended, amended, restated, supplemented or
otherwise modified.
 
1.16            
“Obligor” means any Borrower, Guarantor and/or Pledgor, or if the Borrower is
comprised of the trustees of a trust, any trustor.
 
1.17            
Reserved.
 
1.18            
Reserved.
 
1.19            
“Pledgor” means any person, if any, providing a pledge of collateral with
respect to the obligations hereunder.
 
 1.20            
“Related Party” means each of the Borrower and its subsidiaries.
 
2.
LINE OF CREDIT AMOUNT AND TERMS
 
2.1
Line of Credit Amount.
 
(a) 
During the availability period described below, the Bank will provide a line of
credit to the Borrower (the “Line of Credit”). The amount of the Line of Credit
(the "Commitment") is equal to the lesser of (i) the Credit Limit, or (ii) at
any time the Borrower’s Funded Debt to EBITDA Ratio exceeds 2.00:1.00, the
Borrowing Base.
 
(b) 
This is a revolving line of credit. During the availability period, the Borrower
may repay principal amounts and reborrow them.
 
(c) 
The Borrower agrees not to permit the principal balance outstanding to exceed
Commitment. If the Borrower exceeds this limit, the Borrower will immediately
pay the excess to the Bank upon the Bank's demand.
 
2.2
Availability Period.
 
The Line of Credit is available between the date of this Agreement and June 12,
2025, or such earlier date as the availability may terminate as provided in this
Agreement (the "Expiration Date").
 
The availability period for this Line of Credit will be considered renewed if
and only if the Bank has sent to the Borrower a written notice of renewal for
the Line of Credit (the “Renewal Notice”). If this Line of Credit is renewed, it
will continue to be subject to all the terms and conditions set forth in this
Agreement except as modified by the Renewal Notice. If this Line of Credit is
renewed, the term “Expiration Date” shall mean the date set forth in the Renewal
Notice as the Expiration Date and all outstanding principal plus all accrued
interest shall be paid on the Expiration Date. The same process for renewal will
apply to any subsequent renewal of this Line of Credit. A renewal fee may be
charged at the Bank’s option. The amount of the renewal fee will be specified in
the Renewal Notice.
 

 
3

 
 

2.3
Conditions to Each Extension of Credit.
 
The Borrower will deliver the following documents, dated as of the most recent
fiscal quarter-end in accordance with the Financial Information covenant of this
Agreement, before each extension of credit under this facility, but if and only
if (i) the Borrower’s Funded Debt to EBITDA Ratio exceeds 2.00:1.00, and (ii) a
borrowing base certificate has not been provided to the Bank within 45 days
prior to the date of such request for an extension of credit:
 
(a)
a borrowing base certificate setting forth the amount of Acceptable Receivables
and Acceptable Inventory,
 
(b)
a detailed aging of the Borrower’s Acceptable Receivables by invoice or a
summary aging by account debtor, as specified by the Bank,
 
(c)
a detailed accounts payable aging of the Borrower by invoice or a summary aging
by account creditor, as specified by the Bank, and
 
(d)
an inventory listing, which must include a description of the inventory, its
location and cost, and such other information as the Bank may require.
 
2.4 Repayment Terms.
 
(a) 
The Borrower will pay interest on July 1, 2020, and then on the same day of each
month thereafter until payment in full of all principal outstanding under this
facility. The amount of each interest payment shall be the amount of accrued
interest on the Line of Credit as of the interest payment date or such earlier
accrual date as indicated on the billing statement for such interest payment.
 
(b) 
The Borrower will repay in full all principal, interest or other charges
outstanding under this Agreement no later than the Expiration Date.
 
(c) 
The Borrower may prepay the Line of Credit in full or in part at any time. The
prepayment will be applied to the most remote payment of principal due under
this Agreement.
 
2.5
Interest Rate.
 
 (a) 
The interest rate is a rate per year equal to the sum of (i) the greater of the
LIBOR Daily Floating Rate or the Index Floor, plus (ii) one and a quarter
percentage point(s). For the purposes of this paragraph, "Index Floor" means one
percent.
 
 (b) 
The LIBOR Daily Floating Rate is a fluctuating rate of interest which can change
on each banking day. The rate will be adjusted on each banking day to equal the
London Interbank Offered Rate (or a comparable or successor rate which is
approved by the Bank) for U.S. Dollar deposits for delivery on the date in
question for a one month term beginning on that date. The Bank will use the
London Interbank Offered Rate as published by Bloomberg (or other commercially
available source providing quotations of such rate as selected by the Bank from
time to time) as determined at approximately 11:00 a.m. London time two (2)
London Banking Days prior to the date in question, as adjusted from time to time
in the Bank’s sole discretion for reserve requirements, deposit insurance
assessment rates and other regulatory costs. If such rate is not available at
such time for any reason, then the rate will be determined by such alternate
method as reasonably selected by the Bank. A "London Banking Day" is a day on
which banks in London are open for business and dealing in offshore dollars. If
at any time the LIBOR Daily Floating Rate is less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
 

 
4

 
 

2.6
Letters of Credit.
 
(a) 
As a subfacility under the Line of Credit, during the availability period, the
Bank agrees from time to time to issue or cause an affiliate to issue commercial
and standby letters of credit for the account of the Borrower (each a "Letter of
Credit," and collectively "Letters of Credit"); provided however, that the
aggregate drawn and undrawn amount of all outstanding Letters of Credit shall
not at any time exceed Five Million Dollars ($5,000,000). The form and substance
of each Letter of Credit shall be subject to approval by the Bank, in its sole
discretion. Each Letter of Credit shall be issued for a term, as designated by
the Borrower; provided however, that no Letter of Credit shall have an
expiration date subsequent to the Expiration Date unless approved by the Bank.
 The undrawn amount of all Letters of Credit shall be reserved under the Line of
Credit and such amount shall not be available for borrowings. Each Letter of
Credit shall be subject to the additional terms and conditions of the Letter of
Credit agreements, applications and any related documents required by the Bank
in connection with the issuance of Letters of Credit. At the option of the Bank,
any drawing paid under a Letter of Credit may be deemed an advance under the
Line of Credit and shall be repaid by the Borrower in accordance with the terms
and conditions of this Agreement applicable to such advances; provided however,
that if advances under the Line of Credit are not available, for any reason, at
the time any drawing is paid, then the Borrower shall immediately pay to the
Bank the full amount drawn, together with interest from the date such drawing is
paid to the date such amount is fully repaid by the Borrower, at the rate of
interest applicable to advances under the Line of Credit. In such event the
Borrower agrees that the Bank, in its sole discretion, may debit any account
maintained by the Borrower with the Bank for the amount of any such drawing. The
Borrower agrees to deposit in a cash collateral account with the Bank an amount
equal to the aggregate outstanding undrawn face amount of all letters of credit
which remain outstanding on the Expiration Date. The Borrower grants a security
interest in such cash collateral account to the Bank. Amounts held in such cash
collateral account shall be applied by the Bank to the payment of drafts drawn
under such letters of credit and to the obligations and liabilities of the
Borrower to the Bank, in such order of application as the Bank may in its sole
discretion elect.
 
(b) 
The Borrower shall pay the Bank a non-refundable fee equal to 2.0% per annum of
the outstanding undrawn amount of each standby letter of credit, payable in
advance, calculated on the basis of the face amount outstanding on the day the
fee is calculated.  If there is a default under this Agreement, at the Bank's
option, the amount of the fee shall be increased to 4.0% per annum, effective
starting on the day the Bank provides notice of the increase to the Borrower.
 
2.7
Increase in Line of Credit.
 
(a) 
Provided there exists no Default, upon notice to the Bank, the Borrower may on a
one-time basis, request an increase in the Line of Credit by an amount not
exceeding $5,000,000 (an “Incremental Facility”); provided that any such request
for an Incremental Facility shall be in a minimum amount of $1,000,000. Any such
request for an Incremental Facility will be subject to the Bank’s approval,
which may be withheld at the Bank’s sole discretion.
 
(b) 
If the Line of Credit is increased in accordance with this Section 2.7, the Bank
and the Borrower shall determine the effective date of such increase (the “Line
of Credit Increase Effective Date”). As a condition precedent to such increase,
the Borrower shall deliver to the Bank a certificate of the Borrower and each
Related Party date as of the Line of Credit Increase Effective Date
(i) certifying and attaching the resolutions adopted by such party approving or
consenting to such increase, and (ii) in the case of the Borrower, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in this Agreement and the other Loan Documents are true
and correct, on and as of the Line of Credit Increase Effective Date, and (B)
both before and after giving effect to the Incremental Facility, no Default
exists. The Borrower shall deliver or cause to be delivered any other customary
documents (including, without limitation, legal opinions) as reasonably
requested by the Bank in connection with any Incremental Facility.
 

 
5

 
 

(c) 
Except as otherwise specifically set forth herein, all of the other terms and
conditions applicable to such Incremental Facility shall be identical to the
terms and conditions applicable to the Line of Credit.
 
2.8
Term Option.
 
(a) 
Provided there exists no Default, upon notice to the Bank, on a one-time basis,
Borrower may elect to convert up to $5,000,000 of the then outstanding principal
of the Line of Credit to a term facility (the “Term Facility”) with an assumed
amortization of fifteen (15) years and the same interest rate as the Line of
Credit (the “Term Option”).
 
(b) 
Upon exercise of the Term Option, the Bank will determine the amount of the
monthly payments that will be necessary to repay the unpaid principal of the
Term Facility over an assumed amortization period of fifteen (15) years. The
Borrower shall make monthly payments of the principal and accrued interest due
on the Term Facility beginning on the first monthly payment date following the
effective date of the Term Option and continuing on each monthly payment date
thereafter until the last day of the Expiration Date, on which date all
remaining unpaid principal and accrued interest shall be due and payable. For
the avoidance of doubt, the Term Option will mature on the same date as the Line
of Credit, and all unpaid principal and accrued interest shall be due and
payable at such time.
 
(c) 
Except as otherwise specifically set forth herein, all of the other terms and
conditions applicable to such Term Facility shall be identical to the terms and
conditions applicable to the Line of Credit.
 
3.
COLLATERAL
 
3.1
Personal Property.
 
All personal property and intangibles now owned or owned in the future by
Borrower or Guarantor will secure the Borrower’s obligations to the Bank under
this Agreement or, if the collateral is owned by a Guarantor, will secure the
guaranty, if so indicated in the security agreement. The collateral is further
defined in security agreement(s) executed by the owners of the collateral.
Without limiting the generality of the foregoing, the Bank’s security interest
will include, without limitation, the following:
 
(a)            
Equipment owned by Borrower or any domestic Guarantor.
 
(b)            
Inventory owned by Borrower or any domestic Guarantor.
 
(c)            
Receivables owned by Borrower or any domestic Guarantor.
 
(d)
Securities or other investment property owned by Borrower or Guarantors as
described in the Pledge Agreement required by the Bank.
 
Regulation U of the Board of Governors of the Federal Reserve System places
certain restrictions on loans secured by margin stock (as defined in the
Regulation). The Bank and the Borrower shall comply with Regulation U. If any of
the collateral is margin stock, the Borrower shall provide to the Bank a Form
U-1 Purpose Statement.
 
(e) 
Time deposits with the Bank and owned by Borrower or any domestic Guarantor.
 
(f) 
Accounts owned by Borrower or any domestic Guarantor.
 

 
6

 
 

3.2
Real Property.
 
(a) 
The Borrower's obligations to the Bank under this Agreement will be secured by a
negative pledge evidenced by the Non-encumbrance Agreement covering the real
property described therein.
 
4.
LOAN ADMINISTRATION AND FEES
 
4.1
Fees.
 
The Borrower will pay to the Bank the fees set forth on Schedule A.
 
4.2
Collection of Payments; Payments Generally.
 
(a) 
Regularly scheduled interest and principal payments will be made by debit to a
deposit account, if direct debit is provided for in this Agreement or is
otherwise authorized by the Borrower. For regularly scheduled interest and
principal payments not made by direct debit and for all other payments, such
payments will be made by such other method as may be permitted by the Bank.
 
(b) 
Each disbursement by the Bank and each payment by the Borrower will be evidenced
by records kept by the Bank which will, absent manifest error, be conclusively
presumed to be correct and accurate and constitute an account stated between the
Borrower and the Bank.
 
(c) 
All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff.
 
4.3
Borrower’s Instructions.
 
Subject to the terms, conditions and procedures stated elsewhere in this
Agreement, the Bank may honor instructions for advances or repayments and any
other instructions under this Agreement given by the Borrower (if an
individual), or by any one of the individuals the Bank reasonably believes is
authorized to sign loan agreements on behalf of the Borrower, or any other
individual(s) designated by any one of such authorized signers (each an
“Authorized Individual”). The Bank may honor any such instructions made by any
one of the Authorized Individuals, whether such instructions are given in
writing or by telephone, telefax or Internet and intranet websites designated by
the Bank with respect to separate products or services offered by the Bank.
 
4.4
Direct Debit.
 
(a) 
The Borrower agrees that on the due date of any amount due under this Agreement,
the Bank will debit the amount due from deposit account number 4451408189 101
owned by Borrower, or such other of the Borrower’s accounts with the Bank as
designated in writing by the Borrower (the "Designated Account"). Should there
be insufficient funds in the Designated Account to pay all such sums when due,
the full amount of such deficiency shall be immediately due and payable by the
Borrower.
 
4.5
Banking Days.
 
Unless otherwise provided in this Agreement, a banking day is a day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close,
or are in fact closed, in the state where the Bank's lending office is located,
and, if such day relates to amounts bearing interest at an offshore rate (if
any), means any such day on which dealings in dollar deposits are conducted
among banks in the offshore dollar interbank market. All payments and
disbursements which would be due or which are received on a day which is not a
banking day will be due or applied, as applicable, on the next banking day.
 

 
7

 
 

4.6
Additional Costs.
 
The Borrower will pay the Bank, on demand, for the Bank's costs or losses
arising from any Change in Law which are allocated to this Agreement or any
credit outstanding under this Agreement.  The allocation will be made as
determined by the Bank, using any reasonable method.  The costs include, without
limitation, the following:
 
(a) 
any reserve or deposit requirements (excluding any reserve requirement already
reflected in the calculation of the interest rate in this Agreement); and
 
(b) 
any capital requirements relating to the Bank's assets and commitments for
credit.
 
“Change in Law” means the occurrence, after the date of this Agreement, of the
adoption or taking effect of any new or changed law, rule, regulation or treaty,
or the issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any governmental authority; provided that (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives issued in connection with that Act, and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.
 
4.7
Interest Calculation.
 
Except as otherwise stated in this Agreement, all interest and fees, if any,
will be computed on the basis of a 360-day year and the actual number of days
elapsed. This results in more interest or a higher fee than if a 365-day year is
used. Installments of principal which are not paid when due under this Agreement
shall continue to bear interest until paid. To the extent that any calculation
of interest or any fee required to be paid under this Agreement shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.
 
4.8
Interest Apportionment and Allocation.
 
The amount of each year's interest on the loan will, as it accrues, be
apportioned among calendar months on the basis of a year consisting of 12
thirty-day months. Each payment will be applied first to accrued but unpaid
interest (for the applicable accrual period) then to principal. The early or
late date of making a monthly payment will be disregarded for purposes of
allocating the payment between principal and interest. For this purpose, the
payment will be treated as though made on the due date.
 
4.9
Default Rate.
 
Upon the occurrence of any default or after maturity or after judgment has been
rendered on any obligation under this Agreement, all amounts outstanding under
this Agreement, including any unpaid interest, fees, or costs, will at the
option of the Bank bear interest at a rate which is 4.0 percentage point(s)
higher than the rate of interest otherwise provided under this Agreement. This
may result in compounding of interest. This will not constitute a waiver of any
default.
 

 
8

 
 
4.10
Taxes.
 
If any payments to the Bank under this Agreement are made from outside the
United States, the Borrower will not deduct any foreign taxes from any payments
it makes to the Bank. If any such taxes are imposed on any payments made by the
Borrower (including payments under this paragraph), the Borrower will pay the
taxes and will also pay to the Bank, at the time interest is paid, any
additional amount which the Bank specifies as necessary to preserve the
after-tax yield the Bank would have received if such taxes had not been imposed.
The Borrower will confirm that it has paid the taxes by giving the Bank official
tax receipts (or notarized copies) within thirty (30) days after the due date.
 
4.11
Overdrafts.
 
At the Bank's sole option in each instance, the Bank may do one of the
following:
 
(a) 
The Bank may make advances under this Agreement to prevent or cover an overdraft
on any account of the Borrower with the Bank. Each such advance will accrue
interest from the date of the advance or the date on which the account is
overdrawn, whichever occurs first, at the interest rate described in this
Agreement. The Bank may make such advances even if the advances may cause any
credit limit under this Agreement to be exceeded.
 
(b) 
The Bank may reduce the amount of credit otherwise available under this
Agreement by the amount of any overdraft on any account of the Borrower with the
Bank.
 
This paragraph shall not be deemed to authorize the Borrower to create
overdrafts on any of the Borrower's accounts with the Bank.
 
4.12
Payments in Kind.
 
If the Bank requires delivery in kind of the proceeds of collection of the
Borrower's accounts receivable, such proceeds shall be credited to interest,
principal, and other sums owed to the Bank under this Agreement in the order and
proportion determined by the Bank in its sole discretion. All such credits will
be conditioned upon collection and any returned items may, at the Bank's option,
be charged to the Borrower.
 
5.
CONDITIONS
 
Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.
 
5.1
Authorizations.
 
If the Borrower or any other Obligor is anything other than a natural person,
evidence that the execution, delivery and performance by the Borrower and/or
such Obligor of this Agreement and any instrument or agreement required under
this Agreement have been duly authorized.
 
5.2
Governing Documents.
 
If required by the Bank, a copy of the Borrower's organizational documents.
 
5.3
KYC Information.
 
(a)
Upon the request of the Bank, the Borrower shall have provided to the Bank, and
the Bank shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act.
 
 
9

 
  

(b)
If the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, it shall have provided a Beneficial Ownership
Certification to the Bank if so requested.
 
5.4
Guaranties.
 
Guaranties signed by each existing direct and indirect domestic and, to the
extent no material adverse tax consequences would result, foreign subsidiary of
the Borrower.
 
5.5
Security Agreements.
 
Signed original security agreements covering the personal property collateral
which the Bank requires.
 
5.6
Perfection and Evidence of Priority.
 
Evidence that the security interests and liens in favor of the Bank are valid,
enforceable, properly perfected in a manner acceptable to the Bank and prior to
all others' rights and interests, except those the Bank consents to in writing.
 
5.7
Payment of Fees.
 
Payment of all fees, expenses and other amounts due and owing to the Bank. If
any fee is not paid in cash, the Bank may, in its discretion, treat the fee as a
principal advance under this Agreement or deduct the fee from the loan proceeds.
 
5.8
Good Standing.
 
Certificates of good standing for the Borrower from its state of formation and
from any other state in which the Borrower is required to qualify to conduct its
business.
 
5.9
Legal Opinion.
 
A written opinion from the Borrower's legal counsel, covering such matters as
the Bank may require. The legal counsel and the terms of the opinion must be
acceptable to the Bank.
 
5.10
Insurance.
 
Evidence of insurance coverage, as required in the "Covenants" section of this
Agreement.
 
5.11
Non-encumbrance Agreement.
 
Signed and acknowledged original non-encumbrance agreement, as required by the
Bank, creating a negative pledge against the Land.
 
5.12
Title Insurance.
 
A title search report covering the Land subject to the Non-encumbrance Agreement
that is acceptable to the Bank in all respects.
 
5.13
Other Required Documentation.
 
A Pledge Agreement executed by Borrower pledging 65% of the ownership of each of
Borrower’s foreign subsidiaries.
 

 
10

 
 

6.
REPRESENTATIONS AND WARRANTIES
 
When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:
 
6.1
Formation.
 
If the Borrower is anything other than a natural person, it is duly formed and
existing under the laws of the state or other jurisdiction where organized.
 
6.2
Authorization.
 
This Agreement, and any instrument or agreement required under this Agreement,
are within the Borrower's powers, have been duly authorized, and do not conflict
with any of its organizational papers.
 
6.3
Beneficial Ownership Certification.
 
The information included in the Beneficial Ownership Certification most recently
provided to the Bank, if applicable, is true and correct in all respects.
 
6.4
Good Standing.
 
In each state in which the Borrower does business and where required, it is
properly licensed, in good standing, and in compliance with fictitious name
(e.g. trade name or d/b/a) statutes.
 
6.5
Government Sanctions.
 
(a) 
The Borrower represents that no Obligor, nor any affiliated entities of any
Obligor, including in the case of any Obligor that is not a natural person,
subsidiaries nor, to the knowledge of the Borrower, any owner, trustee,
director, officer, employee, agent, affiliate or representative of the Borrower
or any other Obligor is an individual or entity (“Person”) currently the subject
of any sanctions administered or enforced by the United States Government,
including, without limitation, the U.S. Department of Treasury’s Office of
Foreign Assets Control, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Borrower or any other Obligor located, organized or
resident in a country or territory that is the subject of Sanctions.
 
(b) 
The Borrower represents and covenants that it will not, directly or indirectly,
use the proceeds of the credit provided under this Agreement, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person, to fund any activities of or business with any
Person, or in any country or territory, that, at the time of such funding, is
the subject of Sanctions, or in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions.
 
6.6
Financial Information.
 
All financial and other information that has been or will be supplied to the
Bank is sufficiently complete to give the Bank accurate knowledge of the
Borrower's (and any other Obligor's) financial condition, including all material
contingent liabilities. Since the date of the most recent financial statement
provided to the Bank, there has been no material adverse change in the business
condition (financial or otherwise), operations, properties or prospects of the
Borrower (or any other Obligor). If the Borrower is comprised of the trustees of
a trust, the above representations shall also pertain to the trustor(s) of the
trust.
 

 
11

 
 

6.7
Lawsuits.
 
There is no lawsuit, tax claim or other dispute pending or threatened against
the Borrower or any other Obligor which, if lost, would impair the Borrower's or
such Obligor’s financial condition or ability to repay its obligations as
contemplated by this Agreement or any other agreement contemplated hereby,
except as have been disclosed in writing to the Bank prior to the date of this
Agreement.
 
6.8
Other Obligations.
 
The Borrower and each Related Party is not in default on any obligation for
borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation, except as have been disclosed in
writing to the Bank prior to the date of this Agreement.
 
6.9
Tax Matters.
 
The Borrower has no knowledge of any pending assessments or adjustments of
income tax for itself or for any Related Party for any year and all taxes due
have been paid, except as have been disclosed in writing to the Bank prior to
the date of this Agreement.
 
6.10
PACE Financing.
 
The Borrower has not entered into any Property Assessed Clean Energy (“PACE”) or
similar energy efficiency or renewable energy financing and has no knowledge of
any pending assessments or adjustments in connection therewith.
 
6.11
Collateral.
 
All collateral required in this Agreement is owned by the grantor of the
security interest free of any title defects or any liens or interests of others,
except those which have been approved by the Bank in writing.
 
6.12
No Event of Default.
 
There is no event which is, or with notice or lapse of time or both would be, a
default under this Agreement.
 
6.13
ERISA Plans.
 
(a) 
Each Plan (other than a multiemployer plan) is in compliance in all material
respects with ERISA, the Code and other federal or state law, including all
applicable minimum funding standards and there have been no prohibited
transactions with respect to any Plan (other than a multiemployer plan), which
has resulted or could reasonably be expected to result in a material adverse
effect.
 
(b) 
With respect to any Plan subject to Title IV of ERISA:
 
(i) 
No reportable event has occurred under Section 4043(c) of ERISA which requires
notice.
 
(ii) 
No action by the Borrower or any ERISA Affiliate to terminate or withdraw from
any Plan has been taken and no notice of intent to terminate a Plan has been
filed under Section 4041 or 4042 of ERISA.
 
(c) 
The following terms have the meanings indicated for purposes of this Agreement:
 
(i) 
"Code" means the Internal Revenue Code of 1986, as amended.
 
 
 
12

 
 

(ii) 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
 
(iii) 
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code.
 
(iv) 
"Plan" means a plan within the meaning of Section 3(2) of ERISA maintained or
contributed to by the Borrower or any ERISA Affiliate, including any
multiemployer plan within the meaning of Section 4001(a)(3) of ERISA.
 
6.14
No Plan Assets.
 
The Borrower represents that, as of the date hereof and throughout the term of
this Agreement, no Borrower or Guarantor, if any, is (1) an employee benefit
plan subject to Title I of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), (2) a plan or account subject to Section 4975 of the
Internal Revenue Code of 1986 (the “Code”); (3) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Code; or (4)
a “governmental plan” within the meaning of ERISA.
 
6.15
Enforceable Agreement.
 
This Agreement is a legal, valid and binding agreement of the Borrower,
enforceable against the Borrower in accordance with its terms, and any
instrument or agreement required under this Agreement, when executed and
delivered, will be similarly legal, valid, binding and enforceable.
 
6.16
No Conflicts.
 
This Agreement does not conflict with any law, agreement, or obligation by which
the Borrower or any other Obligor is bound.
 
6.17
Permits, Franchises.
 
 Each Related Party possesses all permits, memberships, franchises, contracts
and licenses required and all trademark rights, trade name rights, patent
rights, copyrights, and fictitious name rights necessary to enable it to conduct
the business in which it is now engaged.
 
6.18
Insurance.
 
The Borrower and each Related Party has obtained, and maintained in effect, the
insurance coverage required in the "Covenants" section of this Agreement.
 
6.19
Merchantable Inventory; Compliance with FSLA.
 
All inventory which is included in the Borrowing Base is of good and
merchantable quality and free from defects, and has been produced in compliance
with the requirements of the U.S. Fair Labor Standards Act (29 U.S.C. §§201 et
seq.)
 
7.
COVENANTS
 
The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full, the Borrower shall, and shall cause each
Related Party:
 
7.1
Use of Proceeds.
 
To use the proceeds of the credit extended under this Agreement only for
business purposes.
 

 
13

 
 
7.2
Financial Information.
 
To provide the following financial information and statements in form and
content acceptable to the Bank, and such additional information as requested by
the Bank from time to time The Bank reserves the right, upon written notice to
the Borrower, to require the Borrower to deliver financial information and
statements to the Bank more frequently than otherwise provided below, and to use
such additional information and statements to measure any applicable financial
covenants in this Agreement.
 
(a) 
Within 120 days of the fiscal year, copies of the Form 10-K Annual Report of
Borrower for the immediately preceding fiscal year.
 
(b) 
Within 45 days after each fiscal quarter, a copy of the Form 10-Q Quarterly
Report for the immediately preceding fiscal quarter.
 
(c) 
Within 120 days of the end of each fiscal year, a compliance certificate of the
Borrower, signed by an authorized financial officer and setting forth (i) the
information and computations (in sufficient detail) to establish compliance with
all financial covenants at the end of the period covered by the financial
statements then being furnished and (ii) whether there existed as of the date of
such financial statements and whether there exists as of the date of the
certificate, any default under this Agreement applicable to the party submitting
the information and, if any such default exists, specifying the nature thereof
and the action the party is taking and proposes to take with respect thereto.
 
 (d) 
Within 45 days of the end of each quarter (including the last period in each
fiscal year), a compliance certificate of the Borrower, signed by an authorized
financial officer and setting forth (i) the information and computations (in
sufficient detail) to establish compliance with all financial covenants at the
end of the period covered by the financial statements then being furnished and
(ii) whether there existed as of the date of such financial statements and
whether there exists as of the date of the certificate, any default under this
Agreement applicable to the party submitting the information and, if any such
default exists, specifying the nature thereof and the action the party is taking
and proposes to take with respect thereto.
 
(e) 
A borrowing base certificate setting forth the amount of Acceptable Receivables
and Acceptable Inventory as of the last day of each fiscal quarter within 30
days after the period end and, upon the Bank's request, copies of the invoices
or the record of invoices from the Borrower's sales journal for such Acceptable
Receivables, copies of the delivery receipts, purchase orders, shipping
instructions, bills of lading and other documentation pertaining to such
Acceptable Receivables, and copies of the cash receipts journal pertaining to
the borrowing base certificate. The borrowing base certificate will be required
only when the Funded Debt to EBITDA ratio exceeds 2.0:1.0.
 
(f) 
A detailed receivables aging of the Borrower by invoice or a summary aging by
account debtor, as specified by the Bank, within 30 days after the end of each
quarter. The foregoing report will be required only when the Funded Debt to
EBITDA ratio exceeds 2.0:1.0.
 
(g) 
A detailed accounts payable aging of the Borrower by invoice or a summary aging
by account creditor, as specified by the Bank, within 30 days after the end of
each quarter. The foregoing report will be required only when the Funded Debt to
EBITDA ratio exceeds 2.0:1.0.
 
(h) 
An inventory listing within 30 days after the end of each quarter. The listing
must include a description of the inventory, its location and cost, and such
other information as the Bank may require. The foregoing report will be required
only when the Funded Debt to EBITDA ratio exceeds 2.0:1.0.
 

 
14

 
 
7.3
Funded Debt to EBITDA Ratio.
 
To maintain on a consolidated basis a ratio of Funded Debt to EBITDA not
exceeding 3.0:1.0.
 
“Funded Debt” means all outstanding liabilities for borrowed money and other
interest-bearing liabilities, including current and long term debt, less the
non-current portion of Subordinated Liabilities; provided that for the avoidance
of doubt, “Funded Debt” shall not include operating lease liabilities.
 
“EBITDA" means net income, less income or plus loss from discontinued operations
(including unusual and infrequent items, agreed to at the sole discretion of the
Bank), plus income taxes, plus interest expense, plus depreciation, depletion,
and amortization. This ratio will be calculated at the end of each reporting
period for which the Bank requires financial statements, using the results of
the twelve-month period ending with that reporting period.
 
“Subordinated Liabilities” means liabilities subordinated to the Borrower’s
obligations to the Bank in a manner acceptable to the Bank in its sole
discretion.
 
7.4
Basic Fixed Charge Coverage Ratio.
 
To maintain on a consolidated basis a Basic Fixed Charge Coverage Ratio of at
least 1.15:1.0.
 
"Basic Fixed Charge Coverage Ratio" means the ratio of (a) the sum of EBITDA
plus lease expense and rent expense minus non-financed capital expenditures to
(b) the sum of lease expense and rent expense, taxes, interest expense,
scheduled principal payments and dividends and distributions.
 
"EBITDA" means net income, less income or plus loss from discontinued operations
(including unusual and infrequent items, agreed to at the sole discretion of the
Bank), plus income taxes, plus interest expense, plus depreciation, depletion,
and amortization and other non-cash charges.
 
This ratio will be calculated at the end of each reporting period for which the
Bank requires financial statements, using the results of the twelve-month period
ending with that reporting period.
 
7.5
Bank as Principal Depository.
 
To maintain the Bank or one of its affiliates as its principal depository bank,
including for the maintenance of business, cash management, operating and
administrative deposit accounts.
 
7.6
Other Debts.
 
Not to have outstanding or incur any direct or contingent liabilities or lease
obligations (other than those to the Bank or to any affiliate of the Bank), or
become liable for the liabilities of others, without the Bank's written consent.
This does not prohibit:
 
(a) 
Acquiring goods, supplies, or merchandise on normal trade credit.
 
(b) 
Liabilities, lines of credit and leases in existence on the date of this
Agreement disclosed in writing to the Bank in the Borrower's most recent
financial statement.
 
(c) 
Leases of real estate in the ordinary course of business.
 
7.7
Other Liens.
 

 
15

 
 
Not to create, assume, or allow any security interest or lien (including
judicial liens) on property the Borrower and each Related Party now or later
owns without the Bank's written consent. This does not prohibit:
 
(a) 
Liens and security interests in favor of the Bank or any affiliate of the Bank.
 
(b) 
Liens for taxes not yet due.
 
(c) 
Liens outstanding on the date of this Agreement disclosed in writing to the
Bank.
 
7.8
Maintenance of Assets.
 
(a) 
Not to sell, assign, lease, transfer or otherwise dispose of any part of any
Related Party’s business or any Related Party’s assets except inventory sold in
the ordinary course of such Related Party’s business.
 
(b) 
Not to sell, assign, lease, transfer or otherwise dispose of any assets for less
than fair market value, or enter into any agreement to do so.
 
(c) 
Not to enter into any sale and leaseback agreement covering any of its fixed
assets.
 
(d) 
To maintain and preserve all rights, privileges, and franchises the Borrower or
any Related Party now has.
 
(e) 
To make any repairs, renewals, or replacements to keep the Borrower's and each
Related Party’s properties in good working condition.
 
 
16

 
 
7.9
Investments.
 
Not to have any existing, or make any new, investments in any individual or
entity, or make any capital contributions or other transfers of assets to any
individual or entity, except for:
 
(a) 
Existing investments disclosed to the Bank in writing prior to the date of this
Agreement.
 
(b) 
Investments in any of the following:
 
(i) 
certificates of deposit;
 
(ii) 
U.S. treasury bills and other obligations of the federal government;
 
(iii) 
readily marketable securities (including commercial paper, but excluding
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission);
 
(iv) 
stock of subsidiaries.
 
7.10
Loans.
 
Not to make any loans, advances or other extensions of credit to any individual
or entity, except for:
 
(a) 
Existing extensions of credit disclosed to the Bank in writing prior to the date
of this Agreement.
 
(b) 
Extensions of credit to each Related Party’s current subsidiaries or affiliates.
 
(c) 
Extensions of credit in the nature of accounts receivable or notes receivable
arising from the sale or lease of goods or services in the ordinary course of
business to non-affiliated entities.
 

 
17

 
 
7.11
Change of Management.
 
Not to make any substantial change in the present executive or management
personnel of the Borrower.
 
7.12
Change of Ownership.
 
 Not to cause, permit, or suffer any change in capital ownership such that there
is a material change, as determined by the Bank in its sole discretion in the
direct or indirect capital ownership of the Borrower.
 
7.13
Additional Negative Covenants.
 
Not to, without the Bank's written consent:
 
(a) 
Enter into any consolidation, merger, or other combination, or become a partner
in a partnership, a member of a joint venture, or a member of a limited
liability company.
 
(b) 
Acquire or purchase a business or its assets.
 
(c) 
Engage in any business activities substantially different from the Borrower's
present business.
 
(d) 
Liquidate or dissolve any Obligor’s business.
 
(e) 
Apply for or accept any PACE or similar energy efficiency or renewable energy
financing.
 
(f) 
With respect to any Obligor which is a business entity, adopt a plan of division
or divide itself into two or more business entities (pursuant to a “plan of
division” under Section 18-217 of the Delaware Limited Liability Company Act or
a similar arrangement under any other applicable state statute).
 
 (g) 
Voluntarily suspend its business for more than thirty (30) days in any one
hundred eighty (180) day period.
 
7.14
Notices to Bank.
 
To promptly notify the Bank in writing of:
 
(a) 
Any event of default under this Agreement, or any event which, with notice or
lapse of time or both, would constitute an event of default.
 
(b) 
Any change in any Obligor’s name, legal structure, principal residence, or name
on any driver’s license or special identification card issued by any state (for
an individual), state of registration (for a registered entity), place of
business, or chief executive office if the Obligor has more than one place of
business.
 
(c) 
Any lawsuit in which the claim for damages exceeds Two Hundred Fifty Thousand
Dollars ($250,000) against the Borrower or any other Obligor.
 
(d) 
Any actual or potential contingent liabilities.
 
7.15
Insurance.
 
(a) 
General Business Insurance. To maintain insurance policies attached hereto as
Schedule B or such other policies acceptable to Bank covering property damage
(including loss of use and occupancy) to any of the Obligor’s properties,
business interruption insurance, public liability insurance including coverage
for contractual liability, product liability and workers' compensation, and any
other insurance which is usual for such Obligor’s business. Each policy shall
include a cancellation clause in favor of the Bank.
 

 
18

 
 

 (b) 
Insurance Covering Collateral. To maintain all risk property damage insurance
policies (including without limitation windstorm coverage, flood coverage, and
hurricane coverage as applicable) covering the tangible property comprising the
collateral. The insurance must be consistent with the policies attached hereto
as Schedule B or otherwise acceptable to Bank.
 
(c) 
Evidence of Insurance. Upon the request of the Bank, to deliver to the Bank a
copy of each insurance policy, or, if permitted by the Bank, a certificate of
insurance listing all insurance in force.
 
Unless the Borrower provides the Bank with satisfactory evidence of the
insurance coverage required hereby, the Bank may purchase insurance at the
Borrower’s expense to protect the Bank’s interest in the collateral. This
insurance may, but need not, protect the interests of the Borrower. The coverage
that the Bank purchases may not pay any claim that the Borrower makes or any
claim that is made against the Borrower in connection with the collateral. The
Borrower may later cancel any insurance purchased by the Bank, but only after
providing the Bank with satisfactory evidence that the Borrower has obtained
insurance as required hereby. If the Bank purchases insurance of the collateral,
the Borrower will be responsible for the costs of that insurance, including
interest thereon at the Default Rate and any other charges which the Bank may
impose in connection with the placement of the insurance until the effective
date of the cancellation or expiration of the insurance. The costs of the
insurance may be added to the outstanding principal balance of the advances,
shall bear interest at the Default Rate as provided above, and shall be payable
upon demand. The costs of the insurance may be more than the cost of insurance
the Borrower may be able to obtain on its own.
 
7.16
Compliance with Laws.
 
To comply with the requirements of all laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to cause a material adverse change in any Obligor's business condition
(financial or otherwise), operations or properties, or ability to repay the
credit, or, in the case of the Controlled Substances Act, result in the
forfeiture of any material property of any Obligor.
 
7.17
Books and Records.
 
To maintain adequate books and records including complete and accurate records
regarding all Collateral.
 
7.18
Audits.
 
To allow the Bank and its agents to inspect the Borrower's properties and
examine, audit, and make copies of books and records at any time; provided such
audits will be limited to one (1) in each calendar year, unless a Default has
occurred. If any of the Borrower's properties, books or records are in the
possession of a third party, the Borrower authorizes that third party to permit
the Bank or its agents to have access to perform inspections or audits and to
respond to the Bank's requests for information concerning such properties, books
and records.
 
7.19
Perfection of Liens.
 
To help the Bank perfect and protect its security interests and liens, and
reimburse it for related costs it incurs to protect its security interests and
liens.
 

 
19

 
 

7.20
Cooperation.
 
To take any action reasonably requested by the Bank to carry out the intent of
this Agreement.
 
7.21
Patriot Act; Beneficial Ownership Regulation.
 
Promptly following any request therefor, to provide information and
documentation reasonably requested by the Bank for purposes of compliance with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act and the Beneficial Ownership
Regulation.
 
7.22
Subsidiary Guaranties and Collateral.
 
(a) 
Guarantors. The Borrower will cause each of its domestic subsidiaries and, to
the extent no material adverse tax consequences would result, foreign
subsidiaries, whether newly formed, after acquired or otherwise existing to
promptly (and in any event within thirty (30) days after such subsidiary is
formed or acquired (or such longer period of time as agreed to by the Bank in
its reasonable discretion)) become a Guarantor hereunder by way of execution of
a Guaranty, in form and substance satisfactory to the Bank. In connection
therewith, the Borrower shall give notice to the Bank not less than ten (10)
days prior to creating a subsidiary (or such shorter period of time as agreed to
by the Bank in its reasonable discretion), or acquiring the equity interests of
any other person. In connection with the foregoing, the Borrower shall deliver
to the Bank, with respect to each new Guarantor, such other documents and
agreements as reasonably required by the Bank, including, without limitation,
resolutions, organizational documents and incumbency certificates with respect
to such new Guarantor.
 
(b) 
[Intentionally Omitted].
 
(c) 
Further Assurances. At any time upon request of the Bank, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Bank may deem necessary or desirable to maintain in favor of the
Bank, liens and insurance rights on the collateral required to be delivered
hereby that are duly perfected in accordance with the requirements hereof, all
other documents executed in connection herewith and all applicable laws.
8.
HAZARDOUS SUBSTANCES
 
8.1
Indemnity Regarding Hazardous Substances.
 
The Borrower will indemnify and hold harmless the Bank from any loss or
liability the Bank incurs in connection with or as a result of this Agreement,
which directly or indirectly arises out of the use, generation, manufacture,
production, storage, release, threatened release, discharge, disposal or
presence of a hazardous substance. This indemnity will apply whether the
hazardous substance is on, under or about the Borrower's property or operations
or property leased to the Borrower. The indemnity includes but is not limited to
attorneys' fees (including the reasonable estimate of the allocated cost of
in-house counsel and staff). The indemnity extends to the Bank, its parent,
subsidiaries and all of their directors, officers, employees, agents,
successors, attorneys and assigns.
 
8.2
Compliance Regarding Hazardous Substances.
 
The Borrower represents and warrants that the Borrower has complied with all
current and future laws, regulations and ordinances or other requirements of any
governmental authority relating to or imposing liability or standards of conduct
concerning protection of health or the environment or hazardous substances.
 

 
20

 
 

8.3
Notices Regarding Hazardous Substances.
 
Until full repayment of the loan, the Borrower will promptly notify the Bank in
writing of any threatened or pending investigation of the Borrower or its
operations by any governmental agency under any current or future law,
regulation or ordinance pertaining to any hazardous substance.
 
8.4
Site Visits, Observations and Testing.
 
The Bank and its agents and representatives will have the right at any
reasonable time, after giving reasonable notice to the Borrower, to enter and
visit any locations where the collateral securing this Agreement (the
“Collateral”) is located for the purposes of observing the Collateral, taking
and removing environmental samples, and conducting tests. The Borrower shall
reimburse the Bank on demand for the costs of any such environmental
investigation and testing. The Bank will make reasonable efforts during any site
visit, observation or testing conducted pursuant to this paragraph to avoid
interfering with the Borrower’s use of the Collateral. The Bank is under no duty
to observe the Collateral or to conduct tests, and any such acts by the Bank
will be solely for the purposes of protecting the Bank's security and preserving
the Bank's rights under this Agreement. No site visit, observation or testing or
any report or findings made as a result thereof (“Environmental Report”) (i)
will result in a waiver of any default of the Borrower; (ii) impose any
liability on the Bank; or (iii) be a representation or warranty of any kind
regarding the Collateral (including its condition or value or compliance with
any laws) or the Environmental Report (including its accuracy or completeness).
In the event the Bank has a duty or obligation under applicable laws,
regulations or other requirements to disclose an Environmental Report to the
Borrower or any other party, the Borrower authorizes the Bank to make such a
disclosure. The Bank may also disclose an Environmental Report to any regulatory
authority, and to any other parties as necessary or appropriate in the Bank’s
judgment. The Borrower further understands and agrees that any Environmental
Report or other information regarding a site visit, observation or testing that
is disclosed to the Borrower by the Bank or its agents and representatives is to
be evaluated (including any reporting or other disclosure obligations of the
Borrower) by the Borrower without advice or assistance from the Bank.
 

8.5
Definition of Hazardous Substances.
 
"Hazardous substance" means any substance, material or waste that is or becomes
designated or regulated as "toxic," "hazardous," "pollutant," or "contaminant"
or a similar designation or regulation under any current or future federal,
state or local law (whether under common law, statute, regulation or otherwise)
or judicial or administrative interpretation of such, including without
limitation petroleum or natural gas.
 
8.6
Continuing Obligation.
 
The Borrower's obligations to the Bank under this Article, except the obligation
to give notices to the Bank, shall survive termination of this Agreement and
repayment of the Borrower's obligations to the Bank under this Agreement.
 
9.
DEFAULT AND REMEDIES
 
If any of the following events of default occurs, the Bank may do one or more of
the following without prior notice except as required by law or expressly agreed
in writing by Bank: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately. If an event which, with notice or the passage of time, will
constitute an event of default has occurred and is continuing, the Bank has no
obligation to make advances or extend additional credit under this Agreement. In
addition, if any event of default occurs, the Bank shall have all rights, powers
and remedies available under any instruments and agreements required by or
executed in connection with this Agreement, as well as all rights and remedies
available at law or in equity. If an event of default occurs under the paragraph
entitled “Bankruptcy/Receivers,” below with respect to any Obligor, then the
entire debt outstanding under this Agreement will automatically be due
immediately.
 

 
21

 
 

9.1
Failure to Pay.
 
The Borrower fails to make a payment under this Agreement within ten (10) days
after the date when due.
 
9.2
Other Bank Agreements.
 
(a)        (i) Any default occurs under any other document executed or delivered
in connection with this Agreement, including without limitation, any note,
guaranty, subordination agreement, mortgage or other collateral agreement, (ii)
any Obligor purports to revoke or disavow any guaranty or collateral agreement
provided in connection with this Agreement; (iii) any representation or warranty
made by any Obligor is false when made or deemed to be made; or (iv) any default
occurs under any other agreement the Borrower (or any Obligor) or any of the
Borrower's related entities or affiliates has with the Bank or any affiliate of
the Bank.
 
(b)       If, in the Bank's opinion, any breach under subparagraph (a)(iv) above
is capable of being remedied but the applicable document does not provide a cure
or remedy period, the breach will not be considered an event of default under
this Agreement for a period of thirty (30) days after earlier of (x) the date
that the Borrower knew or should have known of the default, and (y) the date on
which the Bank gives written notice of the default to the Borrower.
 
9.3
Cross-default.
 
Any default occurs under any agreement in connection with any credit any Obligor
or any of the Borrower's related entities or affiliates has obtained from anyone
else or which any Obligor or any of the Borrower's related entities or
affiliates has guaranteed.
 
9.4
False Information.
 
The Borrower or any other Obligor has given the Bank false or misleading
information or representations.
 
9.5
Bankruptcy/Receivers.
 
Any Obligor or any general partner of any Obligor files a bankruptcy petition, a
bankruptcy petition is filed against any of the foregoing parties, or any
Obligor, or any general partner of any Obligor makes a general assignment for
the benefit of creditors; or a receiver or similar official is appointed for a
substantial portion of any Obligor's business; or the business is terminated, or
such Obligor is liquidated or dissolved.
 
9.6
Lien Priority.
 
The Bank fails to have an enforceable first lien (except for any prior liens to
which the Bank has consented in writing) on or security interest in any property
given as security for this Agreement (or any guaranty).
 
9.7
Judgments.
 
Any material judgments or arbitration awards are entered against any Obligor.
Materiality will be determined in the Bank’s sole discretion.
 

 
22

 
 

9.8
Death.
 
If any Obligor is a natural person, such Obligor dies or becomes legally
incompetent; if any Obligor is a trust, a trustor dies or becomes legally
incompetent; if any Obligor is a partnership, any general partner dies or
becomes legally incompetent.
 
9.9
Material Adverse Change.
 
A material adverse change occurs, or is reasonably likely to occur, in any
Obligor's business condition (financial or otherwise), operations or properties,
or ability to repay its obligations as contemplated hereunder or under any
document executed in connection with this Agreement.
 
9.10
[Intentionally Omitted]
 
9.11
ERISA Plans.
 
A reportable event occurs under Section 4043(c) of ERISA, or any Plan
termination (or commencement of proceedings to terminate a Plan) or the full or
partial withdrawal from a Plan under Section 4041 or 4042 of ERISA occurs;
provided such event or events could reasonably be expected, in the judgment of
the Bank, to have a material adverse effect.
 
9.12
Covenants.
 
Any default in the performance of or compliance with any obligation, agreement
or other provision contained in this Agreement (other than those specifically
described as an event of default in this Article) and with respect to any such
default that by its nature can be cured, such default shall continue for a
period of thirty (30) days from the earlier of (x) the date that the Borrower
knew or should have known of the default, and (y) the date on which the Bank
gives written notice of the default to the Borrower.
 
9.13
Forfeiture.
 
A judicial or nonjudicial forfeiture or seizure proceeding is commenced by a
government authority and remains pending with respect to any property of
Borrower or any part thereof, on the grounds that the property or any part
thereof had been used to commit or facilitate the commission of a criminal
offense by any person, including any tenant, pursuant to any law, including
under the Controlled Substances Act or the Civil Asset Forfeiture Reform Act,
regardless of whether or not the property shall become subject to forfeiture or
seizure in connection therewith.
 
10.
ENFORCING THIS AGREEMENT; MISCELLANEOUS
 
10.1
GAAP.
 
Except as otherwise stated in this Agreement, all financial information provided
to the Bank and all financial covenants will be made under generally accepted
accounting principles, consistently applied.
 
If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth herein, and either the Borrower or the Bank shall
so request, the Borrower and the Bank shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP; provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Bank financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 

 
23

 
 

10.2
Governing Law.
 
Except to the extent that any law of the United States may apply, this Agreement
shall be governed and interpreted according to the laws of Alabama (the
“Governing Law State”), without regard to any choice of law, rules or principles
to the contrary. Nothing in this paragraph shall be construed to limit or
otherwise affect any rights or remedies of the Bank under federal law.
 
10.3
Venue and Jurisdiction.
 
The Borrower agrees that any action or suit against the Bank arising out of or
relating to this Agreement shall be filed in federal court or state court
located in the Governing Law State. The Borrower agrees that the Bank shall not
be deemed to have waived its rights to enforce this section by filing an action
or suit against the Borrower or any Obligor in a venue outside of the Governing
Law State. If the Bank does commence an action or suit arising out of or
relating to this Agreement, the Borrower agrees that the case may be filed in
federal court or state court in the Governing Law State. The Bank reserves the
right to commence an action or suit in any other jurisdiction where any
Borrower, any other Obligor, or any Collateral has any presence or is located.
The Borrower consents to personal jurisdiction and venue in such forum selected
by the Bank and waives any right to contest jurisdiction and venue and the
convenience of any such forum. The provisions of this section are material
inducements to the Bank’s acceptance of this Agreement.
 
10.4
Successors and Assigns.
 
This Agreement is binding on the Borrower's and the Bank's successors and
assignees. The Borrower agrees that it may not assign this Agreement without the
Bank's prior consent. The Bank may sell participations in or assign this loan
and the related loan documents, and may exchange information about the Borrower
and any other Obligor (including, without limitation, any information regarding
any hazardous substances) with actual or potential participants or assignees. If
a participation is sold or the loan is assigned, the purchaser will have the
right of set-off against the Borrower.
 
10.5
Waiver of Jury Trial.
 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (b)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER DOCUMENTS CONTEMPLATED HEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION AND (c) CERTIFIES
THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE.
 
10.6
Waiver of Class Actions.
 
The terms “Claim” or “Claims” refer to any disputes, controversies, claims,
counterclaims, allegations of liability, theories of damage, or defenses between
Bank of America, N.A., its subsidiaries and affiliates, on the one hand, and the
other parties to this Agreement, on the other hand (all of the foregoing each
being referred to as a “Party” and collectively as the “Parties”). Whether in
state court, federal court, or any other venue, jurisdiction, or before any
tribunal, the Parties agree that all aspects of litigation and trial of any
Claim will take place without resort to any form of class or representative
action. Thus the Parties may only bring Claims against each other in an
individual capacity and waive any right they may have to do so as a class
representative or a class member in a class or representative action. THIS CLASS
ACTION WAIVER PRECLUDES ANY PARTY FROM PARTICIPATING IN OR BEING REPRESENTED IN
ANY CLASS OR REPRESENTATIVE ACTION REGARDING A CLAIM.
 

 
24

 
 

10.7
Severability; Waivers.
 
If any part of this Agreement is not enforceable, the rest of the Agreement may
be enforced. The Bank retains all rights, even if it makes a loan after default.
If the Bank waives a default, it may enforce a later default. Any consent or
waiver under this Agreement must be in writing.
 
10.8
Expenses.
 
(a) 
The Borrower shall pay to the Bank immediately upon demand the full amount of
all reasonable and necessary payments, advances, charges, costs and expenses
payable to any third parties, including reasonable attorneys' fees, actually
expended or incurred by the Bank in connection with (i) the negotiation and
preparation of this Agreement and any related agreements, the Bank's continued
administration of this Agreement and such related agreements, and the
preparation of any amendments and waivers related to this Agreement or such
related agreements, (ii) filing, recording and search fees, appraisal fees,
field examination fees, title report fees, and documentation fees with respect
to any collateral and books and records of the Borrower or any other Obligor
(iii) the Bank's costs or losses arising from any changes in law which are
allocated to this Agreement or any credit outstanding under this Agreement, and
(iv) costs or expenses required to be paid by the Borrower or any other Obligor
that are paid, incurred or advanced by the Bank.
 
The Bank reserves the right to conduct field examinations at its own expense,
provided that the Bank will not conduct more than one field examination per
calendar year so long as no Event of Default exists.
 
(b) 
The Borrower will indemnify and hold the Bank harmless from any loss, liability,
damages, judgments, and costs of any kind relating to or arising directly or
indirectly out of (i) this Agreement or any document required hereunder, (ii)
any credit extended or committed by the Bank to the Borrower hereunder, (iii)
any claim, whether well-founded or otherwise, that there has been a failure to
comply with any law regulating the Borrower's sales or leases to or performance
of services for debtors obligated upon the Borrower's accounts receivable and
disclosures in connection therewith, and (iv) any litigation or proceeding
related to or arising out of this Agreement, any such document, any such credit,
or any such claim, including, without limitation, any act resulting from (A) the
Bank complying with instructions the Bank reasonably believes are made by any
Authorized Individual and (B) the Bank’s reliance on any Communication executed
using an Electronic Signature, or in the form of an Electronic Record, that the
Bank reasonably believes is made by any Authorized Individual. This paragraph
will survive this Agreement's termination, and will benefit the Bank and its
officers, employees, and agents.
 
(c) 
The Borrower shall reimburse the Bank for any reasonable costs and attorneys'
fees incurred by the Bank in connection with (a) the enforcement or preservation
of the Bank's rights and remedies and/or the collection of any obligations of
the Borrower which become due to the Bank and in connection with any "workout"
or restructuring, and (b) the prosecution or defense of any action in any way
related to this Agreement, the credit provided hereunder or any related
agreements, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by the Bank or any other person) relating to
the Borrower or any other person or entity.
 
 
 
25

 
 

 
10.9
Individual Liability.
 
If the Borrower is a natural person, the Bank may proceed against the Borrower's
business and non-business property in enforcing this Agreement and other
agreements relating to this loan. If the Borrower is a partnership, the Bank may
proceed against the business and non-business property of each general partner
of the Borrower in enforcing this Agreement and other agreements relating to
this loan.
 
10.10
Set-Off.
 
Upon and after the occurrence of an event of default under this Agreement, (a)
the Borrower hereby authorizes the Bank at any time without notice and whether
or not the Bank shall have declared any amount owing by the Borrower to be due
and payable, to set off against, and to apply to the payment of, the Borrower’s
indebtedness and obligations to the Bank under this Agreement and all related
agreements, whether matured or unmatured, fixed or contingent, liquidated or
unliquidated, any and all amounts owing by the Bank to the Borrower, and in the
case of deposits, whether general or special (except trust and escrow accounts),
time or demand and however evidenced, and (b) pending any such action, to hold
such amounts as collateral to secure such indebtedness and obligations of the
Borrower to the Bank and to return as unpaid for insufficient funds any and all
checks and other items drawn against any deposits so held as the Bank, in its
sole discretion, may elect. The Borrower hereby grants to the Bank a security
interest in all deposits and accounts maintained with the Bank to secure the
payment of all such indebtedness and obligations of the Borrower to the Bank.
 
10.11
One Agreement.
 
This Agreement and any related security or other agreements required by this
Agreement constitute the entire agreement between the Borrower and the Bank with
respect to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. In the event of any conflict between this Agreement and any other
agreements required by this Agreement, this Agreement will prevail.
 
10.12
Notices.
 
Unless otherwise provided in this Agreement or in another agreement between the
Bank and the Borrower, all notices required under this Agreement shall be
personally delivered or sent by first class mail, postage prepaid, or by
overnight courier, to the addresses on the signature page of this Agreement, or
sent by facsimile to the fax number(s) listed on the signature page, or to such
other addresses as the Bank and the Borrower may specify from time to time in
writing (any such notice a “Written Notice”). Written Notices shall be effective
(i) if mailed, upon the earlier of receipt or five (5) days after deposit in the
U.S. mail, first class, postage prepaid, (ii) if telecopied, when transmitted,
or (iii) if hand-delivered, by courier or otherwise (including telegram,
lettergram or mailgram), when delivered. In lieu of a Written Notice, notices
and/or communications from the Bank to the Borrower may, to the extent permitted
by law, be delivered electronically (i) by transmitting the communication to the
electronic address provided by the Borrower or to such other electronic address
as the Borrower may specify from time to time in writing, or (ii) by posting the
communication on a website and sending the Borrower a notice to the Borrower’s
postal address or electronic address telling the Borrower that the communication
has been posted, its location, and providing instructions on how to view it (any
such notice, an “Electronic Notice”). Electronic Notices shall be effective when
the communication, or a notice advising of its posting to a website, is sent to
the Borrower’s electronic address.
 
10.13
Headings.
 
Article and paragraph headings are for reference only and shall not affect the
interpretation or meaning of any provisions of this Agreement.
 

 
26

 
 

10.14
Electronic Records and Signatures.
 
This Agreement and any document, amendment, approval, consent, information,
notice, certificate, request, statement, disclosure or authorization related to
this Agreement (each a “Communication”), including Communications required to be
in writing, may, if agreed by the Bank, be in the form of an Electronic Record
and may be executed using Electronic Signatures, including, without limitation,
facsimile and/or .pdf. The Borrower agrees that any Electronic Signature
(including, without limitation, facsimile or .pdf) on or associated with any
Communication shall be valid and binding on the Borrower to the same extent as a
manual, original signature, and that any Communication entered into by
Electronic Signature, will constitute the legal, valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with the terms
thereof to the same extent as if a manually executed original signature was
delivered to the Bank. Any Communication may be executed in as many counterparts
as necessary or convenient, including both paper and electronic counterparts,
but all such counterparts are one and the same Communication. For the avoidance
of doubt, the authorization under this paragraph may include, without
limitation, use or acceptance by the Bank of a manually signed paper
Communication which has been converted into electronic form (such as scanned
into PDF format), or an electronically signed Communication converted into
another format, for transmission, delivery and/or retention. The Bank may, at
its option, create one or more copies of any Communication in the form of an
imaged Electronic Record (“Electronic Copy”), which shall be deemed created in
the ordinary course of the Bank’s business, and destroy the original paper
document. All Communications in the form of an Electronic Record, including an
Electronic Copy, shall be considered an original for all purposes, and shall
have the same legal effect, validity and enforceability as a paper record.
Notwithstanding anything contained herein to the contrary, the Bank is under no
obligation to accept an Electronic Signature in any form or in any format unless
expressly agreed to by the Bank pursuant to procedures approved by it; provided,
further, without limiting the foregoing, (a) to the extent the Bank has agreed
to accept such Electronic Signature, the Bank shall be entitled to rely on any
such Electronic Signature purportedly given by or on behalf of any Obligor
without further verification and (b) upon the request of the Bank any Electronic
Signature shall be promptly followed by a manually executed, original
counterpart. For purposes hereof, “Electronic Record” and “Electronic Signature”
shall have the meanings assigned to them, respectively, by 15 USC §7006, as it
may be amended from time to time.
 
10.15
Borrower/Obligor Information; Reporting to Credit Bureaus.
 
The Borrower authorizes the Bank at any time to verify or check any information
given by the Borrower to the Bank, check the Borrower’s credit references,
verify employment, and obtain credit reports and other credit bureau information
from time to time in connection with the administration, servicing and
collection of the loans under this Agreement. The Borrower agrees that the Bank
shall have the right at all times to disclose and report to credit reporting
agencies and credit rating agencies such information pertaining to the Borrower
and all other Obligors as is consistent with the Bank's policies and practices
from time to time in effect.
 
10.16
Customary Advertising Material.
 
The Borrower consents to the publication by the Bank of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of the Borrower.
 
10.17
Acknowledgement Regarding Any Supported QFCs.
 
To the extent that this Agreement and any document executed in connection with
this Agreement (collectively, “Loan Documents”) provide support, through a
guarantee or otherwise, for any Swap Contract or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support”, and each such QFC,
a “Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the Governing Law State and/or of the United States or
any other state of the United States):
 

 
27

 
 

(a) 
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States
 
(b)            
As used in this paragraph, the following terms have the following meanings:
 
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
 
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
 
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
 
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 

 
28

 
 

10.18
Amendments.
 
This Agreement may only be amended by a writing signed by the parties hereto;
which, to the extent expressly agreed to by the Bank in its discretion, may
include being amended by an Electronic Record signed by the parties hereto using
Electronic Signatures pursuant to the terms of this Agreement.
 
10.19
Disposition of Schedules and Reports.
 
The Bank will not be obligated to return any schedules, invoices, statements,
budgets, forecasts, reports or other papers delivered by the Borrower. The Bank
will destroy or otherwise dispose of such materials at such time as the Bank, in
its discretion, deems appropriate.
 
10.20
Returned Merchandise.
 
Until the Bank exercises its rights to collect the accounts receivable as
provided under any security agreement required under this Agreement, the
Borrower may continue its present policies for returned merchandise and
adjustments. Credit adjustments with respect to returned merchandise shall be
made immediately upon receipt of the merchandise by the Borrower or upon such
other disposition of the merchandise by the debtor in accordance with the
Borrower's instructions. If a credit adjustment is made with respect to any
Acceptable Receivable, the amount of such adjustment shall no longer be included
in the amount of such Acceptable Receivable in computing the Borrowing Base.
 
10.21
Verification of Receivables.
 
The Bank may at any time, either orally or in writing, request confirmation from
any debtor of the current amount and status of the accounts receivable upon
which such debtor is obligated.
 
10.22
Waiver of Confidentiality.
 
The Borrower authorizes the Bank to discuss the Borrower's financial affairs and
business operations with any accountants, auditors, business consultants, or
other professional advisors employed by the Borrower, and authorizes such
parties to disclose to the Bank such financial and business information or
reports (including management letters) concerning the Borrower as the Bank may
request.
 
10.23
Limitation of Interest and Other Charges.
 
 Notwithstanding any other provision contained in this Agreement, the Bank does
not intend to charge and the Borrower shall not be required to pay any amount of
interest or other fee or charge that is in excess of the maximum rate or amount
permitted by applicable law. Any payment in excess of such amount shall be
refunded to the Borrower or credited against principal, at the option of the
Bank. As used herein, the term “applicable law” means the law in effect as of
the date of this Agreement; provided, however, that in the event there is a
change in the law which results in a higher permissible rate of interest or a
greater permissible fee or charge, then this Agreement shall be governed by such
new provision of law as of its effective date.
 


 
29

 
 
Signature Page
 
The Borrower executed this Agreement as of the date stated at the top of the
first page, intending to create an instrument executed under seal.
 

Bank:
 
Bank of America, N.A.
 

By: /s/ J. Brooks Emory IV
J. Brooks Emory IV, VP, Senior Relationship Manager
 
Borrower:
 
Lakeland Industries, Inc., a Delaware corporation
 

By: /s/ Allen Dillard

(Seal)
Allen Dillard, Chief Financial Officer
  

Prepared by: Butler Snow LLP:
 

Bank of America
NC1-001-05-13
One Independence Center
101 North Tryon Street
Charlotte, NC 28255-0001
 
Address where notices to
Address where notices to
the Bank are to be sent:
the Borrower are to be sent:
 
 
Bank of America
202 Pride Lane SW
NC1-001-05-13
Decatur, AL 35603
One Independence Center
Attn: Allen Dillard
101 North Tryon Street
aedillard@lakeland.com
Charlotte, NC 28255-0001
Telephone: 256-445-4100

  

 
USA Patriot Act Notice; Affiliate Sharing Notice; Affiliate Marketing Notice.
 
Federal law requires Bank of America, N.A. (the “Bank”) to provide the
following three notices. The notices are not part of the foregoing agreement or
instrument and may not be altered. Please read the notices carefully.
 
(1)            
USA PATRIOT ACT NOTICE
 
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a loan.
The Bank will ask for the Borrower’s legal name, address, tax ID number or
social security number and other identifying information. The Bank may also ask
for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.
 


 30
